--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXECUTIVE ENGAGEMENT AGREEMENT


This Agreement (“Agreement”) is entered into as of this 28th day of October 2010
between John W. Poling (“Executive”), and Eastern Environmental Solutions Corp.
(the “Company”) organized and existing under the laws of Nevada (the “Company”).


WHEREAS, the Company is in the non hazardous municipal solid waste treatment and
disposal business (the "Business"); and


WHEREAS, the Company desires that Executive serve as the Chief Financial Officer
of the Company, and provide  general business  assistance for financial
analysis, operating practices, forecasting and financings activities.


WHEREAS, Executive has experience and expertise and in financial analysis,
operating practices, forecasting and financings activities.


NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties set forth herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged and
intending to be legally bound, the parties hereto agrees as follows.


NOW, THEREFORE, Company hereby engages and retains the Executive as Vice
President-Finance and Chief Financial Officer for and on behalf of the Company
to perform the Services (as that term is herein defined) and the Executive
hereby accepts such appointment on the terms and subject to the conditions
herein set forth and agrees to use its best efforts in providing such Services.


1.           SERVICES TO BE RENDERED.   During the Term (as defined below) of
this Agreement, Executive shall provide the following services (the "Services")
to the Company:


a.    Review, analyze and assist in the preparation of the Company’s Financial
Statements.
b.    Certify and execute as CFO the Company’s 10-K and 10-Q filings.
c.    Review, analyze and assist in the preparation of the Company’s Financial
Projections.
d.    Review, analyze and assist in the preparation of the Company’s ’34 Act
filings.
e.    Prepare a formal written business plan for the Company, adequate to be
delivered to prospective sources of capital financing.
f.    Review, analyze and assist in the preparation of an S-1 registration
statement.
g.    Represent the Company at investor roadshows.
h.    Assist in resolution of SEC comments on the Company’s prior financial
statements.
i.    Assist in the development of overall Company Goals and Objectives
j.    Provide general business  advice, including but not limited to:
 
·
Financials

 
·
Forecasting and budgeting

 
·
Financing

 
·
Cost Structure

 
·
Capital Structure



k. Any other services typically performed by a Chief Financial Officer for
companies of similar size, development and similar industry.


In the event that the Company desires to expand the Services, the parties shall
discuss such request and the Fees (as defined below) shall be adjusted
accordingly.

 
 

--------------------------------------------------------------------------------

 

Furthermore, Executive will, in no case whatsoever, have the authority to bind
or otherwise commit the Company to any action or actions without authorization,
express or implied, by the Company’s Board of Directors.  In connection with the
provision of the Services, Executive shall report to Mrs. Yan Feng.


2.           INFORMATION TO BE SUPPLIED BY THE COMPANY.  The Company
acknowledges that that Executive will be using and relying on management
discussions, data, material and other information furnished to it by the Company
as well as information otherwise available regarding the Company (collectively,
the “Information”).   The Company will make available all the Information, as
Executive shall reasonably request, including, but not limited to, historical
and current interim and annual financial statements, cash flow statements and
supporting documents and schedules, together with such other records and data as
determined relevant by Executive.


Executive shall be entitled to rely and shall be fully protected in relying upon
any document or statement provided by the Company to Executive and upon
representations made by officers and agents of the Company to Executive.  All
Information received from the Company will remain the property of the
Company.   Executive recognizes that all information provided by the company is
confidential and unless it is generally available in the public domain and will
keep such information confidential unless compelled by a court of law.


3.           ASSISTANCE TO BE PROVIDED BY THE COMPANY.  In order to assist
Executive in providing the Services hereunder, the Company shall provide
Executive with the use of office facilities, telephone, facsimile, and computer
facilities as necessary and reasonably required by Executive in connection with
this Agreement.
 
 
4.           INDEMNIFICATION.  The Company agrees to indemnify Executive from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses including but not limited to
attorneys’ fees or disbursements of any kind or nature whatsoever which may at
any time (including, without limitation, at any time following termination of
the Agreement) be imposed on, incurred by or asserted against Executive in any
way relating to or arising out of this Agreement or the services of Executive
contemplated hereby or any action taken or omitted by Executive under or in
connection with any of the foregoing.  If any indemnity furnished to Executive
for any propose shall, in the opinion of Executive be insufficient or become
impaired, Executive may required that it be furnished with additional indemnity
satisfactory to it and cease, or not commence, to do the acts indemnified
against it until such additional indemnity is furnished.  The agreements in this
section shall survive the termination of the Agreement.


5.           FEES.   In consideration for the Services to be rendered by
Executive hereunder, the Company shall pay Executive a fee equal to a rate of
$125.00 per hour.  The Executive will submit an invoice to the Company,
biweekly, with a complete reconciliation of hours worked during the previous two
weeks.  No time will be charged for local travel to places of business, however
time at other locations will be charged at the normal rate.  Payment of invoices
is due upon receipt.


The Company will pay the Executive an advance retainer of $10,000 upon signing
this agreement, which will be deducted from the final payment.


The Company will issue the Executive five thousand five hundred  (5,500) shares
of common stock  upon signing this agreement.  The shares shall be restricted
from transfer for one year after issuance, and shall bear a legend to the effect
that if the Executive is not the Chief Financial Officer of the Company on the
first anniversary of the date of this agreement, he shall be required to return
the certificate for the shares to the Company and the shares shall be cancelled.

 
2

--------------------------------------------------------------------------------

 

Any travel and business expenses incurred on behalf of the Company will be
reimbursed upon submission, although none will be incurred without prior consent
of Company.


6.           EXECUTION OF THE AGREEMENT.  The Company represents and warrants
that it has been duly authorized to execute, deliver and perform this Agreement.


7.           TERM.  The term of this Agreement shall commence on October 28,
2010 and shall continue until October 28, 2011 unless terminated earlier in
accordance with the provisions of Section 8 hereof.  The agreement may be
extended upon mutual consent of both parties.


8.           TERMINATION.  Either party may terminate this Agreement prior to
the expiration of the Term in the event that the other party breaches its
obligations hereunder and fails to cure such breach within 5 days of the receipt
of notice from the non-breaching party.  Subsequent to the Term, either party
may terminate this Agreement by providing 15 days notice in writing to the other
party.  The Company’s Board of Directors may, however, at any time, remove the
Executive from his position as officer and otherwise limit his responsibilities,
which shall not be deemed a termination of the agreement.


9.           GOVERNING LAW.  This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the laws of
the Commonwealth of Pennsylvania.  The Company hereby consents and agrees that
the State or federal courts located in Pennsylvania shall have exclusive
jurisdiction to hear and determine any claims or disputes between the Company
and Executive pertaining to this Agreement.  The Company expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in such
court and the Company hereby waives any objection the Company may have which may
be based upon lack of personal jurisdictions, improper venue or forum non
conviens.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.


Executive
Eastern Environmental Solutions Corp.
   
/s/ John W. Poling
By: /s/ Yan Feng
John W. Poling
Name:  Yan Feng
 
Title:  Chief Executive Officer

 

 
3

--------------------------------------------------------------------------------